DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and accompanying remarks filed August 18, 2002 are acknowledged.
Examiner acknowledges amended claims 1 and 10.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 10 are rendered indefinite because of the phrase “external concrete or masonry wall”.  It is unclear as to whether the claim can refer to a self-standing concrete or masonry wall OR a concrete or masonry wall having an outer surface wherein the wall may be external to another structure or wall.  The claim is not specific to the location of the wall due to the term “external”.  It is unclear as to what “external” refers.  For purposes of examination, Examiner is interpreting the claim to refer to a concrete or masonry wall having an outer surface.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Bertucelli et al., WO 2015/1261024, as evidenced by Wall Definition & Meaning – Merriam Webster.

	Regarding claim 1, paragraph 0004 discloses a panel comprising a non-steel based facing
Al, a fire barrier layer B [high density layer], an insulating foam D and another facing A2.
Paragraph 0004 also discloses an optional further barrier layer. Bertucelli does not require a
further barrier layer. Paragraph 0017 discloses that the fire barrier layer has a density of 100 g/L
to 1200 g/L [100 kg/cm? to 1200 kg/cm*]. Paragraph 0011 discloses that the fire barrier layer
includes polyurethane. Paragraph 0053 discloses that the foam core may be rigid and has a
density ranging from 20 g/L to 80 g/L [20 kg/cm? to 80 kg/cem3]. Additionally, paragraph 0053
discloses that the foam core can include a polyurethane core. Paragraph 0015 discloses that the
panel can be attached to an outer surface of a wall. Paragraph 0015 discloses that the insulation
panel may be used in masonry construction.  Applicant discloses in the present specification in paragraph 0008 that an external wall is defined as a concrete or masonry wall.  Merriam-Webster dictionary defines a wall as a masonry structure.  

	Regarding claims 2 and 14, paragraph 0024 discloses that the barrier includes a polymer
matrix formed from a polyol reactant and an isocyanate component including at least one
isocyanate-containing reactant.

	Regarding claim 3, Table 2 discloses the composition of the fire barrier layer. The fire
barrier layer does not include a blowing agent.

	Regarding claims 4 and 15, paragraph 0053 discloses that the foam core can include a
polyurethane core that is formed from a polyol combined with a blowing agent and a catalyst and
an isocyanate. Paragraph 0053 discloses that the foam core can be rigid.

	Regarding claim 5, paragraph 0004 discloses a panel comprising a non-steel based facing
Al, a fire barrier layer B [high density layer], an insulating foam D and another facing A2.
Paragraph 0004 also discloses an optional further barrier layer. Bertucelli does not require a
further barrier layer. The fire barrier layer [high density polyurethane layer] is adhered to the
foam core.

	Regarding claim 6, paragraph 0050 discloses that the facing can include a glass-fleece.
	Regarding claim 7, paragraph 0025 discloses that the polyol can include a polyester
polyol. Paragraph 0031 discloses a flame retardant present in the polyurethane polymer matrix
of the fire barrier layer. Paragraph 0024 discloses that the barrier includes a polymer matrix
formed from a polyol reactant and an isocyanate component including at least one isocyanate-
containing reactant. See also Table 2.

	Regarding claim 8, paragraph 0019 discloses expandable graphite in the barrier layer
[high density polyurethane layer].

	Regarding claim 9, paragraph 0055 discloses that the foam core can include glass fibers
embedded in the foam core.

	Regarding claim 10, paragraph 0004 discloses a panel comprising a non-steel based facing Al, a fire barrier layer B [high density layer], an insulating foam D and another facing A2. Paragraph 0004 also discloses an optional further barrier layer. Bertucelli does not require a further barrier layer. Paragraph 0017 discloses that the fire barrier layer has a density of 100 g/L to 1200 g/L [100 kg/cm? to 1200 kg/cm?]. Paragraph 0011 discloses that the fire barrier layer includes polyurethane. Paragraph 0053 discloses that the foam core may be rigid and has a density ranging from 20 g/L to 80 g/L [20 kg/cm? to 80 kg/cem3]. Additionally, paragraph 0053
discloses that the foam core can include a polyurethane core. Paragraph 0015 discloses that the
panel can be glued to an outer surface of a wall. Paragraph 0015 discloses that the insulation
panel may be used in masonry construction. paragraph 0055 discloses that the foam core can
include glass fibers embedded in the foam core.
	Regarding claim 11, paragraph 0057 disclose providing a first face with a fire barrier in
the form of a liquid reaction mixture comprising a dispersion in an isocyanate-based reaction
mixture, and applying an insulating foam layer in the form of a liquid reaction mixture the fire
barrier layer. Additionally, the method further includes applying a second facing to the
insulating foam layer. Paragraph 0057 discloses a continuous lamination process using a double
belt/band arrangement curing the laminate. See also paragraph 0081.

	Regarding claim 12, paragraph 0050 discloses that the first facing can include a polymer
membrane based material [removable film]. Additionally, paragraph 0050 discloses that the
facing can include an aluminum foil [film]. Applicant’s claim is not specific to the film.
Aluminum foil is removable.

	Regarding claim 13, paragraph 0084 discloses that the aluminum foil is peeled off and
the panel is cut in the middle of the thickness [forming a trough across the thickness of the panel
including the high density polyurethane layer (fire barrier layer)).


Response to Arguments
Applicant's arguments filed August 18, 2022 have been fully considered but they are not persuasive. Applicant has amended claims 1 and 10 to recite an external concrete or masonry wall having an outer surface.  Also, amended claims 1 and 10 recite a multilayer thermal insulation board disposed on the outer surface of the external concrete or masonry wall.  Applicant argues that Bertucelli fails to teach or fairly suggest an external thermal insulation composite system, comprising (i) an external concrete or masonry wall having an outer surface; (ii) a multilayer thermal insulation board disposed on the outer surface of the external concrete or masonry wall.  Applicant’s amended claims 1 and 10 are indefinite because it is unclear as to whether the claim can refer to a self-standing concrete or masonry wall OR a concrete or masonry wall having an outer surface wherein the wall may be external to another structure or wall.  The claim is not specific to the location of the wall due to the term “external”.  It is not clear as to what “external” refers. For purposes of examination, Examiner is interpreting the claim to refer to a concrete or masonry wall having an outer surface.
	Bertucelli discloses in paragraph 0015 that the insulation panel may be gluing and/or fastened to the outer surface of a wall.  Merriam Webster Dictionary provides evidence that a wall is defined as a masonry structure.  Bertucelli discloses that the wall [masonry structure] has an outer surface.  Applicant’s arguments are not persuasive.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786